Title: James Madison to William Madison, 15 June 1829
From: Madison, James
To: Madison, William


                        
                            
                                Dr. Sir
                            
                            
                                
                                    
                                
                                
                            June 15. 1829.
                            
                        
                        
                        Finding to my great regret that another Court had passed without a single step as far as I know being taken
                            in the case of our mothers will whilst the debt of an impatient Creditor is swelling with Interest, and the property which
                            is to pay the debts & Legacies probably sinking in price, I snatched the opportunity of an interview with Mr.
                            Chapman to test his pulse on the subject. He manifested much reluctance, but promised to reflect on it. I inclose his
                            final answer. It appears that with the sanction of the Legatees here, he will encounter the
                            task. The mode of arranging this sanction & putting the business in train at the coming Court, requires that we
                            shd. see one another as soon as possible. I hope you will ride up there fore, & see Sister Macon on the way that
                            she may come also or explain herself on the subject. The delay has become so very pressing on my situation that,
                            unreasonable as it wd. be, I had rather sick as I am, undertake to visit you than that the distressing State of things
                            shd continue. I have been getting better for the last 8 or 10 days but had some return of fever last night, wch of
                            course throws me back a little. Let me hear from you by the bearer. Affy
                        
                        
                        
                            
                                J M
                            
                        
                    Please return the Letter of Mr. C